2022 IL 126956



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                   (Docket No. 126956)

       In re ESTATE OF JOHN W. McDONALD III, Deceased (Shawn McDonald,
                    Appellant v. Ellizzette McDonald, Appellee).


                               Opinion filed April 21, 2022.



        CHIEF JUSTICE ANNE M. BURKE delivered the judgment of the court, with
     opinion.

        Justices Garman, Neville, and Michael J. Burke concurred in the judgment and
     opinion.

         Justice Theis concurred in part and dissented in part, with opinion, joined by
     Justices Overstreet and Carter.



                                        OPINION

¶1       The issue in this appeal is whether Ellizzette McDonald, also known as
     Ellizzette Duvall Minnicelli (Ellizzette), sufficiently established that she is the
     surviving spouse of John W. McDonald III (John) and, as such, the sole heir of his
     estate.

¶2       On November 18, 2019, trial was held in Kane County circuit court on
     Ellizzette’s claim of heirship. Ellizzette, pro se, presented the testimony of three
     witnesses in an effort to establish that, on July 11, 2017, she entered into a legally
     valid marriage with John, who died intestate, on December 11, 2017. At the
     conclusion of Ellizzette’s case, Shawn McDonald (Shawn), as the appointed
     administrator of John’s estate, moved for a directed finding, which the circuit court
     granted. The court held that Ellizzette failed to present a prima facie case
     establishing the validity of her marriage to John.

¶3       Ellizzette appealed, and the Appellate Court, Second District, affirmed in part,
     reversed in part, and remanded for further proceedings. 2020 IL App (2d) 191113.
     The appellate court held that a new trial was necessary because the circuit court
     erred when it barred Ellizzette from testifying based on the Dead Man’s Act. 735
     ILCS 5/8-201 (West 2016).

¶4       Shawn filed a petition for leave to appeal in this court, which we granted. For
     the reasons that follow, we now reverse the appellate court judgment and affirm the
     circuit court’s judgment.


¶5                                    BACKGROUND

¶6        On December 15, 2017, Shawn McDonald filed a petition in the circuit court of
     Kane County, seeking letters of administration for the estate of his deceased
     brother, John W. McDonald III, who died intestate on December 11, 2017, in Paris,
     Illinois. Attached to the petition was an affidavit of heirship, in which Shawn
     averred that John’s estate consisted of approximately $225,000 in personal property
     and that John’s only heirs were his parents, John W. McDonald Jr. and Brenda K.
     McDonald, and his siblings, Heather Ladue (sister), Shawn McDonald (brother),
     and Brett McDonald (brother). Shawn further averred that on May 30, 2017, he had
     been appointed plenary guardian over John’s person and estate by the circuit court
     of Kane County and that thereafter, on July 11, 2017, without the prior knowledge
     or consent of his guardian or the court, John participated in a purported wedding
     ceremony with a person who identified herself as Ellizzette Duvall Minnicelli.




                                             -2-
     Shawn alleged that this marriage was without legal effect and void ab initio because
     John, as a ward, lacked the legal capacity to consent to the marriage without a
     judicial finding that the marriage was in John’s best interest. On December 19,
     2017, the circuit court entered orders appointing Shawn administrator and declaring
     John’s heirs to be John Jr., Brenda, Heather, Shawn, and Brett.

¶7      On December 22, 2017, Shawn filed a petition for declaration of invalidity of
     marriage pursuant to section 301(1) of the Illinois Marriage and Dissolution of
     Marriage Act (Marriage Act), which provides:

        “The court shall enter its judgment declaring the invalidity of a marriage
        (formerly known as annulment) entered into under the following circumstances:

               (1) a party lacked capacity to consent to the marriage at the time the
            marriage was solemnized, either because of mental incapacity or infirmity
            or because of the influence of alcohol, drugs or other incapacitating
            substances, or a party was induced to enter into a marriage by force or duress
            or by fraud involving the essentials of marriage[.]” 750 ILCS 5/301(1)
            (West 2016).

¶8        In support of his petition, Shawn attached an affidavit in which he averred that
     on May 30, 2017, he had been appointed by the circuit court of Kane County to
     serve as plenary guardian of John’s person and estate. Shawn further averred that
     during a contested guardianship hearing on November 16, 2017, he learned for the
     first time that John had participated in a purported marriage ceremony on July 11,
     2017, and that John entered into this marriage without the prior knowledge or
     consent of his guardian (Shawn) or the court.

¶9       Attached to Shawn’s affidavit were various documents considered by the
     guardianship court, including a physician’s report from Dr. Ramon A. Gonzales.
     Dr. Gonzales reported that John had been diagnosed with “bipolar disorder with
     manic and depressive episodes” and that John suffered from “alcohol use disorder
     (severe).” According to Dr. Gonzales, John’s bipolar disorder, which “by its own
     nature impair[ed] his ability to make reasonable and safe decisions,” coupled with
     John’s refusal to comply with prescribed treatment, meant that John was “at a high
     risk of being hurt by others due to his behavior, or to hurt himself, besides not being
     able to manage his financial affairs at this time.”




                                              -3-
¶ 10       Shawn also provided a report from Fred J. Beer, who served as John’s guardian
       ad litem (GAL) in the 2017 guardianship proceedings, which the guardianship court
       also considered. Beer reported that, based on his conversations with John and
       several members of John’s family, John had been a neurologist but he had not
       practiced for the last four years. Beer also reported that John suffered from bipolar
       disorder, alcoholism, and drug addiction; that John had been in rehabilitation at
       least three times, each completed unsuccessfully; and that John had twice attempted
       suicide by taking pills and alcohol. Beer noted that John, when in a manic state,
       spent money recklessly and irrationally. For example, Beer reported that John had
       a habit of purchasing expensive jewelry and gifts only to give them away to total
       strangers. In the three years prior to the guardianship hearings, John had frivolously
       spent approximately $600,000. John’s family members described John as “out of
       control” and a “king manipulator.” Based on his investigation, Beer advised the
       court that he concurred with the doctor’s recommendation that guardianship was in
       John’s best interest.

¶ 11       Based on the above information, the guardianship court found that John was a
       disabled person in need of guardianship, as defined in the Probate Act of 1975
       (Probate Act) (755 ILCS 5/1-1 et seq. (West 2016)), and appointed Shawn as John’s
       plenary guardian. The record indicates that, after Shawn’s appointment, John filed
       a motion to vacate the guardianship order. Although the court denied John’s motion
       at a hearing on July 6, 2017, the court appointed independent counsel for John, to
       assist him in seeking the termination of Shawn’s guardianship. In addition, the court
       ordered John to appear at Alexian Brothers Hospital on Monday, July 10, 2017, for
       further evaluation. Subsequently, John, through his counsel, filed a petition to
       terminate Shawn’s guardianship. Proceedings on this petition were ongoing until
       John’s death on December 11, 2017.

¶ 12       In addition to the above documents and court orders, Shawn attached, to his
       petition to declare the marriage invalid, a photocopy of what purported to be a
       certified marriage certificate for John Wood McDonald III and Ellizzette Duvall
       Minnicelli, issued on July 17, 2017. It indicated that the marriage took place in
       Paris, Illinois, on July 11, 2017, with Raymond Carl Bement as the officiant. No
       witnesses were listed on the certificate.




                                               -4-
¶ 13       On January 3, 2018, Shawn filed a petition to recover assets, seeking an order
       requiring Ellizzette to turn over to the estate John’s cremains, 1 as well as various
       personal items including John’s cell phone and laptop computer. It was alleged that,
       shortly after John’s death and without the knowledge of John’s family, Ellizzette
       took possession of John’s body and authorized its cremation “in order to prevent
       any further investigation into the cause of [John’s] death.” 2

¶ 14       In response to Shawn’s petition, counsel entered an appearance on behalf of
       “Ellizzette McDonald” on January 4, 2018, and moved for a substitution of judge
       as a matter of right. That motion was granted, and on January 17, 2018, Ellizzette
       filed a motion to vacate the court’s orders appointing Shawn administrator of John’s
       estate and declaring heirship. Ellizzette asserted that she was John’s surviving
       spouse and, as such, his sole heir. Ellizzette further asserted that Shawn, having
       been aware that she was John’s surviving spouse, had obtained letters of
       administration under false pretenses. Ellizzette maintained that the orders granting
       Shawn letters of administration and declaring heirship were void for want of
       personal jurisdiction because Shawn failed to comply with the mandatory
       requirements of sections 9-4 and 9-5(a) of the Probate Act (id. §§ 9-4, 9-5(a)), failed
       to include a necessary party (her), and wrongfully excluded her as John’s heir. In
       the alternative, Ellizzette also filed a motion to reconsider and modify the orders.

¶ 15       On February 1, 2018, Ellizzette filed a response to Shawn’s petition for
       declaration of invalidity of marriage, denying that John lacked the capacity to
       marry. Ellizzette offered no evidence to support her claim that the marriage was
       legally valid. Rather, she asserted that Shawn had engaged in a “years-long
       extensive, improper and unjustified pattern and practice of attempting to
       wrongfully seize control of John’s assets and otherwise harass John and Ellizzette,”
       as evidenced by Shawn’s “unwarranted and unjustified procurement of
       guardianship over John.”


            1
              More than a year later, at a hearing on May 1, 2019, Ellizzette testified that she scattered John’s
       ashes in Lake Michigan and that no one accompanied her to witness this event.
            2
              On January 31, Shawn also sought a court order to require MNS Labs to turn over to the estate
       a sample of John’s blood that was in its possession. According to the motion, the blood sample had
       been taken following John’s death and remained in storage at MNS Labs after testing. It was alleged
       that the sample would advance the estate’s investigation into John’s death, which Ellizzette had
       concealed from John’s family. That motion was later granted over Ellizzette’s objection.




                                                         -5-
¶ 16       On March 7, 2018, Shawn voluntarily withdrew his petition for declaration of
       invalidity of marriage. On the same day, Shawn filed his response to Ellizzette’s
       motion to vacate his appointment as administrator, asserting that, although
       Ellizzette may have participated in a marriage ceremony with John, John lacked the
       capacity to enter into a legally valid marriage contract because he was a ward
       subject to plenary guardianship. In support of this position, Shawn cited sections
       11a-17(a-10) and 11a-22(b) of the Probate Act (id. §§ 11-17(a-10), 11a-22(b)).
       Section 11a-22(b) provides that

          “[e]very note, bill, bond or other contract by any person for whom a plenary
          guardian has been appointed or who is adjudged to be unable to so contract is
          void against that person and his estate, but a person making a contract with the
          person so adjudged is bound thereby.” Id. § 11a-22(b).

       Shawn asserted that marriage is a contract and, pursuant to section 11a-22(b), the
       marriage contract entered into by John and Ellizzette on July 11, 2017, was void
       and the marriage invalid, affording Ellizzette no rights regarding the estate.

¶ 17       Ellizzette replied, asserting that section 11a-22(b) of the Probate Act was
       inapplicable to a marriage contract. She contended that the validity of a marriage is
       governed by section 301 of the Marriage Act (750 ILCS 5/301 (West 2016)).
       Further, she argued that a challenge could not be made to the validity of the
       marriage since John was deceased and section 302(b) of the Marriage Act provides:
       “In no event may a declaration of invalidity of marriage be sought after the death
       of either party to the marriage under subsections (1), (2) and (3) of Section 301.”
       Id. § 302(b).

¶ 18       On March 20, 2018, counsel for Shawn issued a “Notice of Deposition to
       Ellizzette McDonald (‘Ellizzette’)” and on April 19, 2018, Shawn filed a petition
       for a citation to discover and recover information and/or assets under section 16-1
       of the Probate Act. 755 ILCS 5/16-1 (2016).

¶ 19       After a hearing on April 18, 2018, the court denied Ellizzette’s motion to vacate
       the order appointing Shawn administrator but granted her leave to file a petition
       seeking letters of administration and an affidavit of heirship based on her assertion
       that she is John’s surviving spouse and sole heir. Ellizzette filed that petition on
       May 1, 2018.




                                               -6-
¶ 20       On May 17, 2018, Shawn filed a response to Ellizzette’s petition, along with a
       “Request to Admit Facts and Genuineness of Documents” in which Shawn sought
       documentation from Ellizzette regarding her identity, including birth records,
       marriage and divorce records, documentation of any official name changes, and an
       admission that a birth certificate for Lisa Anne Blaydes was, in fact, her birth
       certificate.

¶ 21       Ellizzette did not appear for a deposition, nor did she respond to any of the
       requests to admit facts and provide discovery. As a result, on June 5, 2018, Shawn
       filed a motion to compel discovery. Two days later, on June 7, 2018, Ellizzette filed
       a motion for judgment on the pleadings regarding her petition for letters of
       administration. In addition, Ellizzette sought a protective order to stay discovery
       pending the resolution of her motion for judgment on the pleadings. The motion to
       stay discovery was denied on June 13, 2018, and the court ordered Ellizzette’s
       counsel to respond to Shawn’s request to admit facts and to produce Ellizzette for
       deposition. Nevertheless, Ellizzette failed to appear for two scheduled
       depositions—on July 19 and 25, 2018. Under threat of sanctions, Ellizzette
       appeared for a deposition on August 22, 2018.

¶ 22        At the deposition, Ellizzette was shown copies of a marriage license application,
       marriage license, and marriage certificate, each listing Ellizzette Duvall Minnicelli
       as the bride. In addition, each of these documents indicated that Ellizzette Duvall
       Minnicelli was born in Lyon, France, on March 21, 1964, and that she was a
       “physician scientist.” Throughout discovery and at the deposition, Ellizzette failed
       to produce any documents to verify the information contained in these documents,
       nor did she establish her identity as Ellizzette Duvall Minnicelli. When Ellizzette
       was shown a birth certificate and other documents suggesting that Ellizzette was
       born Lisa Anne Blaydes on March 21, 1963 (one year earlier than stated in the
       marriage documents), in Maine Township, Cook County, Illinois, she refused to
       acknowledge that this was her birth certificate. She admitted that she had been
       known by other names and produced the following: an employment verification
       letter indicating that Lisa Blaydes-Zollner (SS# ***-**-1769) worked as a student
       employee at the University of Illinois at Chicago for various periods between 1985
       and 1993; two United States passports, one issued November 23, 1999/expiring
       November 22, 2009, and a second one issued April 11, 2013/expiring July 10, 2013,
       as well as an undated Social Security card (***-**-1769), and an Australian




                                               -7-
       driver’s license (expiration date June 25, 2012), all issued in the name Ellizzette
       Blaydes Duvall; a social security card (***-**-1769) issued August 2, 2010, in the
       name Ellizzette Anne Mareen Minnicelli; an “interim Medicare card” expiring July
       24, 2013, issued in the name Ellizzette B. Minnicelli; a passport issued July 3,
       2013/expiring July 2, 2023, in the name Ellizzette Duvall; an Illinois driver’s
       license dated April 25, 2013/expiring March 21, 2018, issued in the name Ellizzette
       Duvall Minnicelli; an undated Social Security card (***-**-1769) issued to and
       signed by Ellizzette A.M. Duvall; an Illinois driver’s license dated July 18,
       2017/expiring March 21, 2018, issued in the name Ellizzette Duvall McDonald;
       and a Social Security card dated September 8, 2017, issued in the name Ellizzette
       Anne Mareen McDonald. No evidence of marriages, divorces, or applications for
       name changes were provided.

¶ 23       After deposing Ellizzette, Shawn filed a response to the motion for judgment
       on the pleadings on August 28, 2018. He argued that there were disputed issues of
       fact. In support, Shawn attached portions of the deposition transcripts of Anthony
       Scifo and Ellizzette. Scifo, who had been the attorney representing John in the
       contested guardianship proceedings, testified that he advised John that he could not
       marry because he had been declared a ward of the court. In addition, Scifo testified
       that he had discussed, with both John and Ellizzette, the probability that any
       marriage, if it took place, would be found invalid. Ellizzette confirmed in her
       deposition that Scifo had advised both her and John, prior to their wedding, that
       their marriage might not be valid.

¶ 24        On September 6, 2018, Shawn petitioned the court for an order requiring
       Ellizzette to submit to fingerprinting so her identity could be established. In
       support, Shawn alleged that, at her deposition, Ellizzette admitted she had used
       many names yet provided no explanation for the various name changes. In addition,
       when shown a copy of the birth certificate for Lisa Ann Blaydes, who was born in
       Illinois and not Lyon, France, Ellizzette claimed she “didn’t know” if it was her
       birth certificate but produced no birth certificate for “Ellizzette Duvall Minnicelli.”

¶ 25      After a hearing on September 10, 2018, the court denied Ellizzette’s motion for
       judgment on the pleadings. Also, following a hearing on September 18, 2018, the
       court ruled that Ellizzette would be required to submit to fingerprinting if she
       continued to pursue her petition to be named administrator of the estate. The court




                                                -8-
       held that, if Ellizzette amended her petition to seek the appointment of someone
       other than herself as administrator, she need not submit to fingerprinting.

¶ 26       On October 2, 2018, Shawn filed a motion asking the court to take judicial
       notice of John and Ellizzette’s certificate of marriage, marriage license, and
       application for marriage license. In these documents, Ellizzette attested that her
       name was Ellizzette Duvall Minnicelli, that her last name on her birth certificate
       was “Duvall,” that she was born in Lyon, France, that she had one prior marriage,
       and that her occupation was “physician scientist.” On November 6, 2018, Ellizzette
       objected to Shawn’s motion, stating that the documents contained “assertions of
       purported fact which may be subject to reasonable dispute at trial.”

¶ 27        Prior to a ruling on that motion, on October 22, 2018, Ellizzette moved the court
       to enter “a Rule 218 Scheduling Order to set deadlines for discovery and dispositive
       motion deadlines, as well as a trial date on [her] Petition for Letters, to bring the
       central controversy in this matter to a final adjudication.” Shawn responded on
       October 24, stating, “by Ellizzette filing her Motion for Supreme Court Rule 218
       Scheduling Order, she has made clear that she wishes to pursue her petition to have
       herself appointed as administrator pursuant to the Probate Act of 1975. 755 ILCS
       5/28-1, et seq.” As a result, Shawn moved the court to require Ellizzette to submit
       to fingerprinting.

¶ 28       On November 30, 2018, the court, inter alia, granted Shawn’s motion to take
       judicial notice of the marriage documents over Ellizzette’s objection and set a case
       management schedule, requiring that all discovery be completed by September 30,
       2019. The court also ordered Ellizzette to present herself at the Kane County
       Sheriff’s Office within 60 days for fingerprinting. The record shows that, after three
       attempts to obtain Ellizzette’s fingerprints, no usable prints were ever acquired.

¶ 29       Subsequently, on January 29, 2019, the court ruled that certain answers by
       Ellizzette to Shawn’s request to admit facts would be deemed admitted without
       qualification and ordered Ellizzette to amend other answers found to be
       nonresponsive. The court also ordered Ellizzette to turn over John’s iPhone and
       laptop to the estate within 14 days and issued a protective order to preserve the
       electronically stored information (ESI) on these devices. The court granted
       Ellizzette’s combined motion for subpoenas to obtain John’s medical records and a
       qualified order pursuant to the Health Insurance Portability and Accountability Act



                                               -9-
       of 1996 (Pub. L. No. 104-191, 110 Stat. 1936 (1996) (codified as amended in
       scattered sections of Titles 18, 26, 29, and 42 of the United States Code)), subject
       to in camera review by the court.

¶ 30       On February 11, 2019, Ellizzette’s counsel moved for leave to withdraw as
       Ellizzette’s counsel, which the court granted on February 15, 2019. Ellizzette was
       allowed 21 days to find a new attorney and substitute appearance.

¶ 31       In the interim, on February 13, 2019, Shawn filed a request that the court take
       judicial notice of a Doximity 3 file on an account for Ellizzette Duvall, who
       represented herself as an academic neurosurgeon affiliated with New York-
       Presbyterian Hospital’s department of neurosurgery. The file contained information
       regarding an investigation Doximity conducted into Ellizzette’s account.
       According to Doximity’s findings, Ellizzette’s professional profile could not be
       substantiated and, therefore, her account was deemed a fake. Notably, in response
       to a request from Doximity for verification of her credentials, Ellizzette provided a
       picture identification card for “Ellizzette Duvall” from two medical institutions in
       New York. Ellizzette’s only other response was an assertion that Shawn had
       instigated the inquiry into her professional credentials and that she had sought an
       order of protection from Shawn on November 17, 2017, in Edgar County, Illinois.
       Ellizzette attached an unsigned copy of an emergency order of protection against
       Shawn on behalf of Ellizzette and John. In the petition for an order of protection,
       Ellizzette alleged that Shawn took marital property from certain storage units and
       sold it; harassed her and John by contacting businesses, hospitals, and their
       colleagues; and “assumed John’s identity” to change passwords, redirect John’s
       mail, and stop bank cards. Ellizzette also contended that Shawn physically abused
       and stalked her and John and that Shawn made repeated calls to the police for
       “health checks” on John, alleging that John was an alcoholic and dangerous. It
       appears from the record that on March 19, 2019, the court deferred ruling on this
       motion to take judicial notice. However, there is no further discussion or ruling on
       the motion found in the record.

¶ 32       On March 18, 2019, Ellizzette filed her appearance pro se, along with a motion
       to extend time for filing responses, which the court granted. Then, on April 10,

          3
              Doximity is an online networking service for medical professionals.




                                                      - 10 -
       2019, Ellizzette’s previous counsel filed a new appearance on her behalf, only to
       file another motion to withdraw five months later, on September 12, 2019. The
       court granted the second motion to withdraw on September 18, 2019.

¶ 33        In August 2019, Shawn moved the court to take judicial notice of court records
       indicating that, on November 26, 2001, felony charges were brought against
       Ellizzette Duvall, also known as Lisa Blaydes, in New York state for falsifying
       business records, unauthorized use of professional title, and forgery, based on
       Ellizzette misrepresenting herself as a doctor between September 12 and September
       15, 2001, in the New York State Army National Guard Volunteer Registration Log.
       Ellizzette pled guilty to misdemeanor forgery and was sentenced to three years’
       probation. At a hearing on October 23, 2019, the court granted the motion, taking
       judicial notice of the New York state court documents, subject to their relevance at
       trial.

¶ 34       On October 16, 2019, Shawn filed a motion in limine to bar Ellizzette from
       testifying regarding the existence of a marital relationship, alleging that such
       testimony was barred by the Dead Man’s Act (735 1LCS 5/8-201 (West 2016)). On
       October 23, 2019, Ellizzette filed an appearance on her own behalf, and a week
       later, on October 30, 2019, Ellizzette filed a response to Shawn’s motion in limine,
       arguing that the plain text of section 8-201(d) of the Dead Man’s Act provides that
       “[n]o person shall be barred from testifying as to any fact relating to the heirship of
       a decedent.” Id. § 8-201(d). Ellizzette also attached an affidavit by Raymond
       Bement, who was named on the marriage certificate as the officiant. On November
       4, 2019, Shawn filed a reply to Ellizzette’s response along with a motion to strike
       Bement’s affidavit, contending that the affidavit was in direct conflict with
       testimony Bement gave at his deposition. On November 13, 2019, the trial court
       entered an order granting Shawn’s motion in limine and barring Ellizzette from
       testifying at trial.

¶ 35       On the day of trial, Monday, November 18, 2019, Ellizzette appeared in court
       and requested a continuance. She sought to postpone the trial to “December 3, 2019,
       or later,” explaining that on the previous Friday she had unsuccessfully attempted
       to contact the judge’s chambers. She stated that she spoke with someone from the
       clerk’s office who advised her that she would have to come to court to request a




                                               - 11 -
       continuance. Accordingly, Ellizzette submitted her motion for a continuance in
       court.

¶ 36       In the motion, Ellizzette alleged that she had good cause for requesting an
       extension, because (1) her father had been hospitalized in Arizona and declared
       “end of life,” (2) her mother, whom she categorized as a “key witness,” would be
       unable to attend the trial due to the status of Ellizzette’s father, (3) Ellizzette’s
       attorneys withdrew from the case due to the “high outstanding balance” of attorney
       fees that Ellizzette was unable to pay because she was involved in an automobile
       accident that resulted in significant out-of-pocket medical expenses but that she
       now had resolved, hoping they would be allowed to reenter the case, and (4) she
       was unable to subpoena two “key witnesses.” Shawn objected to the motion,
       arguing that it had been a year since the matter was first set for trial.

¶ 37      In response to questioning by the court, Ellizzette explained that the two “key
       witnesses” were both paraplegics who lived in Colorado and, due to their disability,
       could not be required to travel to Illinois to testify. Ellizzette did not make an offer
       of proof as to what their testimony would be but admitted that they were not
       witnesses to the marriage ceremony.

¶ 38       The court denied Ellizzette’s motion for a continuance, finding inter alia that
       Ellizzette failed to show that the unavailable witnesses’ testimony would be
       material to the issues in the case. The bench trial commenced with Ellizzette
       proceeding pro se. Prior to hearing evidence, the court asked for clarification on
       what issues were currently before it. Shawn’s attorney responded that Ellizzette had
       abandoned her petition for letters of administration and the only matter before the
       court was Ellizzette’s claim that she was John’s surviving spouse and sole heir.
       Ellizzette made no assertions to the contrary, and the trial then proceeded on the
       matter of heirship.

¶ 39       Ellizzette called three witnesses. The first witness was Diane Boyer, who
       testified that she had known John and Ellizzette for about three years but that her
       main interaction with John occurred in November or December of 2017, when John
       lived with her for two weeks due to a protective order issued by the guardianship
       court that physically separated John and Ellizzette temporarily. Boyer testified that,
       on one occasion, she went to a court hearing in the contested guardianship case to
       verify that John and Ellizzette had recently married and, in her opinion, should not



                                                - 12 -
       be kept apart. However, Boyer also testified that she did not witness the marriage
       ceremony, though she was involved in preparations for the marriage and took John
       and Ellizzette out to a “wedding dinner” three or four days after the wedding to
       celebrate.

¶ 40       Ellizzette next called Dr. Visar Belegu, who testified that he was a scientist
       residing in Baltimore, Maryland. Belegu also testified that he first met Ellizzette in
       2004, when he initially began working with John in St. Louis. It is unclear how
       long his initial affiliation with John lasted; however, Belegu testified that he phoned
       or texted John at least once each week in 2017 and that he traveled with John in the
       summer of 2017, because they were working on a project together. Belegu also
       testified that a research paper he and John had been working on “for quite a while”
       was submitted and accepted for publication in a major scientific journal sometime
       at the end of 2017 or early 2018, and it was Belegu’s understanding that John had
       accepted a position that was to begin in 2018, working “on an international level.”

¶ 41       Belegu testified that he did not attend John and Ellizzette’s wedding but knew
       they were engaged and learned, on September 11, 2017, that they married. In
       response to questions by Ellizzette, Belegu testified that he was aware that John
       had been involved in guardianship proceedings in July 2017. On cross-examination
       Belegu testified that he did not know the exact date that the guardianship order was
       entered but believed it was sometime in July 2017. Belegu also admitted that he
       never attended any of the guardianship proceedings and did not know the contents
       of any reports prepared by the examining physicians, though he knew that John was
       upset about what the doctors said about him.

¶ 42       Ellizzette’s final witness was Raymond C. Bement. On direct examination,
       Bement testified that he first met John and Ellizzette (whom he knew as Lisa) when
       they were all in college together in 1982 and was aware that she and John had a
       relationship in the mid-1980s. Bement further testified that he reconnected with
       Ellizzette in 2015, but he was not sure whether she was in a relationship with John
       at that time. In 2017, he learned that John and Ellizzette were engaged when John
       told him. He then helped them prepare for the marriage ceremony, which he
       officiated.

¶ 43       Bement further testified that there were actually two wedding ceremonies. He
       said he performed the “legal ceremony” on July 11, 2017, in John and Ellizzette’s



                                               - 13 -
       Paris, Illinois, home and then signed the marriage certificate at their kitchen table.
       After that ceremony, the three of them went to Allerton Park in Monticello (Piatt
       County) for the “secular” portion of the ceremony. It is unclear what Bement meant
       by “secular ceremony.” During Ellizzette’s questioning of Bement, she referred to
       the ceremony in Paris as the “interfaith” ceremony and the ceremony in Monticello
       as the “religious” ceremony. Neither of the ceremonies was described in detail, and
       there were no witnesses at either location.

¶ 44       On cross-examination, it was established that Bement was employed as a
       licensed clinical social worker and that he had very little contact with either John
       or Ellizzette from 2000 to 2016. There was some suggestion that Bement may have
       known John in his professional capacity while John was receiving mental health
       services, but that was not definitively established.

¶ 45       Bement was questioned extensively about the affidavit he provided to
       Ellizzette, which was notarized in New York. Initially, Bement refused to say why
       the affidavit was notarized in New York, but he later claimed he had traveled to
       New York on a “date” and took the affidavit with him. He did not explain how he
       found a notary in New York, nor could he explain why the notary’s certification
       was dated 2026.

¶ 46       Bement further testified on cross-examination that he offered to be the officiant
       for John and Ellizzette’s marriage when he learned, sometime in 2017, that John
       and Ellizzette were engaged. To that end, he obtained an online certification from
       Universal Life Church Ministry, a process that took him about 5 to 10 minutes.
       When asked about the marriage certificate he had signed, Bement admitted that he
       did not realize it listed Ellizzette’s name as Ellizzette Duval Minnicelli and
       admitted he never knew her by that name. When asked if he was aware that
       Ellizzette claimed to be born in Lyon, France, he responded, “That’s news to me.”

¶ 47       During redirect examination, Ellizzette attempted to clarify Bement’s
       testimony; however, nearly every question she asked was objected to on grounds
       of “leading,” “not relevant,” or “beyond the scope.” In fact, throughout the trial,
       Ellizzette, as a self-represented litigant, failed to frame her questions appropriately,
       opening her up to constant objections from opposing counsel. Though the court
       tried to assist her by explaining its rulings, answering her questions, and instructing




                                                - 14 -
       her to “rephrase,” Ellizzette would typically engage in a long explanation, telling
       the court what she was “trying to establish.”

¶ 48       When Ellizzette completed her questioning of Bement, she informed the court
       that she had no further witnesses. Shawn then moved for a directed finding, which
       the trial court granted. In so ruling, the court stated that the issue was the “validity
       of the marriage, the ceremony, the contract, and whether such a marriage—if it was
       conducted according to Illinois law or could have been conducted under the Probate
       Act when it happened—if it happened.” The court then stated that the minimum
       relevant evidence necessary to establish a prima facie case of a valid marriage was
       “a valid application for a marriage license, a ceremony performed in Edgar County
       and witnessed by two witnesses.” The court then concluded that, as a matter of law,
       Ellizzette did not present a prima facie case of a valid marriage. Specifically, the
       court held that the marriage was not properly witnessed nor licensed and that no
       best-interest determination was made by the probate court. The court entered an
       order granting a directed finding in Shawn’s favor and included Rule 304(a)
       language. See Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016). Ellizzette filed her notice of
       appeal on December 18, 2019.

¶ 49       On appeal, Ellizzette raised five issues. First, she argued that the trial court erred
       when it appointed Shawn as the administrator of decedent’s estate because she was
       not provided with statutorily required notice. Second, she maintained that the trial
       court erred in denying her motion for a continuance on the day of trial. Third, she
       argued that the trial court erred in denying her motion for judgment on the
       pleadings. Fourth, she claimed that the trial court committed reversible error in
       barring her from testifying regarding her marriage and heirship. Finally, she
       contended that the trial court erred in granting Shawn’s motion for a directed
       finding.

¶ 50        The appellate court affirmed in part, reversed in part, and remanded for further
       proceedings. 2020 IL App (2d) 191113. In sum, the appellate court affirmed the
       trial court’s denial of Ellizzette’s motion to vacate the order granting Shawn letters
       of administration, affirmed the denial of Ellizzette’s motion for continuance, and
       affirmed the denial of Ellizzette’s motion for judgment on the pleadings. However,
       the appellate court reversed the trial court’s ruling on Shawn’s motion in limine that




                                                 - 15 -
       barred Ellizzette from testifying and reversed the grant of a directed finding in favor
       of Shawn. Id. ¶ 106.

¶ 51       The matter was remanded for further proceedings, and Shawn filed a petition
       for leave to appeal in this court, which we granted.


¶ 52                                        ANALYSIS

¶ 53       On appeal to this court, Shawn, in his capacity as administrator of John’s estate,
       raises three issues. First, he contends that the appellate court erred when it reversed
       the circuit court’s grant of a directed finding on the ground that a best interest
       determination was not required prior to John marrying Ellizzette. Second, Shawn
       argues that the appellate court erred when it reversed the circuit court’s grant of a
       directed finding, because Ellizzette failed to establish her actual identity. And last,
       Shawn contends that the appellate court erred when it found that the Dead Man’s
       Act did not bar Ellizzette from testifying and that she was substantially prejudiced
       by her inability to testify.

¶ 54       In her reply brief, Ellizzette seeks cross-relief, arguing that the trial court erred
       when it granted Shawn’s petition for letters of administration and declaration of
       heirship and that the appellate court erred when it declined to review those orders.


¶ 55                                STANDARD OF REVIEW

¶ 56       The parties agree that the trial court’s grant of a directed finding, based on its
       determination that Ellizzette failed to present a prima facie case on the validity of
       the marriage, is a matter to be reviewed by this court de novo. See People ex rel.
       Sherman v. Cryns, 203 Ill. 2d 264, 275 (2003). As to the trial court’s ruling on the
       motion in limine based on its finding that the Dead Man’s Act barred Ellizzette
       from testifying, Shawn contends that our review is for an abuse of discretion
       (People v. $5,608 United States Currency, 359 Ill. App. 3d 891 (2005)) and that the
       ruling should not be reversed unless the error was substantially prejudicial and
       affected the trial’s outcome (In re Estate of Goffinet, 318 Ill. App. 3d 152, 156
       (2001)).




                                                - 16 -
¶ 57       While acknowledging that a ruling on a motion in limine is generally reviewed
       for an abuse of discretion, Ellizzette argues that the issue presented here concerns
       the trial court’s interpretation of the Dead Man’s Act, which is a question of law
       subject to de novo review.

¶ 58       Having considered the positions of both parties, we find that the applicable
       standard for our review of the matters presented in this appeal is de novo.


¶ 59                             I. Legal Capacity to Marry—
                               Necessity of a Best Interest Hearing

¶ 60       In his first issue, Shawn argues that the appellate court erred when it rejected
       the trial court’s finding that, pursuant to section 11a-17(a-10) of the Probate Act
       (755 ILCS 5/11a-1(a-10) (West 2016)), John, as a ward subject to plenary
       guardianship, lacked the capacity to marry without first seeking a judicial finding
       that the marriage was in John’s best interest. In addressing this issue, we look first
       to the provisions of the Probate Act concerning wards who have been found to be
       disabled and in need of plenary guardianship.

¶ 61       Article XIa of the Probate Act (id. art. XIa) sets forth the rules and requirements
       governing the appointment of guardians for adults with disabilities, as well as the
       duties of the guardian so appointed. In section 11a-2, the Probate Act defines a
       “ ‘[p]erson with a disability’ ” as follows:

          “ ‘Person with a disability’ means a person 18 years or older who (a) because
          of mental deterioration or physical incapacity is not fully able to manage his
          person or estate, or (b) is a person with mental illness or a person with a
          developmental disability and who because of his mental illness or
          developmental disability is not fully able to manage his person or estate, or (c)
          because of gambling, idleness, debauchery or excessive use of intoxicants or
          drugs, so spends or wastes his estate as to expose himself or his family to want
          or suffering, or (d) is diagnosed with fetal alcohol syndrome or fetal alcohol
          effects.” Id. § 11a-2.

¶ 62      A guardian may be appointed for an adult with disabilities pursuant to section
       11a-3 of the Probate Act, which at that time stated, in pertinent part:




                                               - 17 -
              “(a) Upon the filing of a petition by a reputable person ***, the court may
          adjudge a person to be a person with a disability, but only if it has been
          demonstrated by clear and convincing evidence that the person is a person with
          a disability as defined in Section 11a-2. If the court adjudges a person to be a
          person with a disability, the court may appoint (1) a guardian of his person, if
          it has been demonstrated by clear and convincing evidence that because of his
          disability he lacks sufficient understanding or capacity to make or communicate
          responsible decisions concerning the care of his person, or (2) a guardian of his
          estate, if it has been demonstrated by clear and convincing evidence that
          because of his disability he is unable to manage his estate or financial affairs,
          or (3) a guardian of his person and of his estate.

              (b) Guardianship shall be utilized only as is necessary to promote the well-
          being of the person with a disability, to protect him from neglect, exploitation,
          or abuse, and to encourage development of his maximum self-reliance and
          independence. Guardianship shall be ordered only to the extent necessitated by
          the individual’s actual mental, physical, and adaptive limitations.” Id. § 11a-3.

¶ 63       In the version of section 11a-17 in effect at the time, the Probate Act described
       the duties of a guardian, stating in pertinent part:

              “(a) To the extent ordered by the court and under the direction of the court,
          the guardian of the person shall have custody of the ward ***. ***

              (a-5) If the ward filed a petition for dissolution of marriage under the Illinois
          Marriage and Dissolution of Marriage Act before the ward was adjudicated a
          person with a disability under this Article, the guardian of the ward’s person
          and estate may maintain that action for dissolution of marriage on behalf of the
          ward. Upon petition by the guardian of the ward’s person or estate, the court
          may authorize and direct a guardian of the ward’s person or estate to file a
          petition for dissolution of marriage or to file a petition for legal separation or
          declaration of invalidity of marriage under the Illinois Marriage and Dissolution
          of Marriage Act on behalf of the ward if the court finds by clear and convincing
          evidence that the relief sought is in the ward’s best interests. In making its
          determination, the court shall consider the standards set forth in subsection (e)
          of this Section.




                                               - 18 -
              (a-10) Upon petition by the guardian of the ward’s person or estate, the
          court may authorize and direct a guardian of the ward’s person or estate to
          consent, on behalf of the ward, to the ward’s marriage pursuant to Part II of
          the Illinois Marriage and Dissolution of Marriage Act if the court finds by clear
          and convincing evidence that the marriage is in the ward’s best interests. In
          making its determination, the court shall consider the standards set forth in
          subsection (e) of this Section. Upon presentation of a court order authorizing
          and directing a guardian of the ward’s person and estate to consent to the ward’s
          marriage, the county clerk shall accept the guardian’s application, appearance,
          and signature on behalf of the ward for purposes of issuing a license to marry
          under Section 203 of the Illinois Marriage and Dissolution of Marriage Act.

                                              ***

              (e) Decisions made by a guardian on behalf of a ward shall be made in
          accordance with the following standards for decision making. Decisions made
          by a guardian on behalf of a ward may be made by conforming as closely as
          possible to what the ward, if competent, would have done or intended under the
          circumstances, taking into account evidence that includes, but is not limited to,
          the ward’s personal, philosophical, religious and moral beliefs, and ethical
          values relative to the decision to be made by the guardian. Where possible, the
          guardian shall determine how the ward would have made a decision based on
          the ward’s previously expressed preferences, and make decisions in accordance
          with preferences of the ward. If the ward’s wishes are unknown and remain
          unknown after reasonable efforts to discern them, the decision shall be made
          on the basis of the ward’s best interests as determined by the guardian.”
          (Emphases added.) Id. § 11a-17(a), (a-5), (a-10), (e).

¶ 64       Reading these provisions as a whole and giving them consistent, harmonious,
       and sensible effect, we conclude that, under the Probate Act, a ward who wishes to
       enter into a marriage may do so only with the consent of his guardian. Pursuant to
       section 11a-17(a-10) (id. § 11a-17(a-10)), for a guardian to obtain the ability to
       consent, he must file a petition with the court. If the court finds by clear and
       convincing evidence that the marriage is in the ward’s best interest, the court may
       then authorize and direct the guardian to consent to the ward’s marriage. When
       making its best interest determination, the court must follow the standards set forth




                                              - 19 -
       in subsection (e), which means that the court must rule in conformity with the
       ward’s preferences unless the court believes that the marriage would result in
       substantial harm to the ward’s welfare or personal or financial interests.

¶ 65        We believe this interpretation of the above-cited provisions of the Probate Act
       is in keeping with our decision in Karbin v. Karbin, 2012 IL 112815, ¶ 45, wherein
       we held that it is the policy of this state that, once a person is found to be “disabled”
       under our Probate Act, he or she is viewed as “ ‘ “a favored person in the eyes of
       the law” and is entitled to vigilant protection’ ” (quoting In re Mark W., 228 Ill. 2d
       365, 374-75 (2008), quoting In re Estate of Wellman, 174 Ill. 2d 335, 348 (1996)).
       This policy is fulfilled through the creation of a guardianship, which will “promote
       the well-being of the person with a disability, [and] to protect him from neglect,
       exploitation, or abuse.” 755 ILCS 5/11a-3(b) (West 2016).

¶ 66      Ellizzette argues, and the appellate court held, that the plain language of the
       Probate Act does not require a best interest hearing before a ward may marry.
       Moreover, Ellizzette contends that the validity of a marriage is governed by section
       301 of the Marriage Act, which provides:

           “The court shall enter its judgment declaring the invalidity of a marriage
           (formerly known as annulment) entered into under the following circumstances:

                  (1) a party lacked capacity to consent to the marriage at the time the
               marriage was solemnized, either because of mental incapacity or infirmity
               or because of the influence of alcohol, drugs or other incapacitating
               substances, or a party was induced to enter into a marriage by force or duress
               or by fraud involving the essentials of marriage[.]” 750 ILCS 5/301(1)
               (West 2016).

¶ 67       Further, Ellizzette contends that this court has consistently held that “the
       appointment of a guardian of a person is not sufficient, in and of itself, to show that
       the person was incompetent to have consented to marriage,” citing Pape v. Byrd,
       145 Ill. 2d 13 (1991). We reject Ellizzette’s arguments and find her reliance on
       Pape to be misplaced.

¶ 68       In Pape, we held:




                                                - 20 -
              “We agree *** that the appointment of a guardian of a person is not
          sufficient, in and of itself, to show that the person was incompetent to have
          consented to a marriage. In this regard, we note that section 11a-3 of the Probate
          Act of 1975 provides, inter alia, that a court may adjudge a person disabled and
          may appoint a guardian of his person if, because of his disability, he lacks
          sufficient understanding or capacity to make or communicate responsible
          decisions concerning the care of his person. In contrast, section 301 of the
          Marriage Act provides that a declaration of invalidity of a marriage may be
          obtained where a party, inter alia, lacked the capacity to consent to the marriage
          because of, inter alia, mental incapacity or infirmity. (Ill. Rev. Stat. 1989, ch.
          40, par. 301.) Moreover, a person lacks capacity to consent to a marriage where
          he is unable to understand the nature, effect, duties and obligations of marriage.
          (Larson v. Larson (1963), 42 Ill. App. 2d 467, 473.) It is thus clear that the test
          of incapacity in each of the foregoing provisions is limited and does not speak
          to the incapacity required for purposes of the other provision. Moreover, Illinois
          case law recognizes the difference between the types of incapacity involved in
          each provision.” Id. at 21-22.

¶ 69       As recognized in Pape, the Probate Act identifies various types of disabilities
       that could give rise to the need for the appointment of a guardian, who has control
       over the disabled adult’s person and estate. Accordingly, if a person is adjudged a
       disabled person in need of a guardian under the Probate Act, that person is limited
       in his ability to enter into a marriage, i.e., such person must obtain the guardian’s
       consent, which is given upon the court’s authorization and direction after a
       determination that the marriage is in the ward’s best interest. Under the Probate
       Act, the lack of capacity to enter into a marriage is based on the ward’s failure to
       comply with the provisions for obtaining consent, not because the ward lacked the
       mental competence to understand the nature, effect, duties, and obligations of
       marriage.

¶ 70       Pape is factually distinguishable from the case at bar. In Pape, Jean A. Pape, as
       plenary guardian of Simpson Driskell Jr., a disabled adult, filed a petition to declare
       invalid the purported marriage between Driskell and Wilma Louise Byrd. Id. at 15-
       16. Byrd then filed a petition in probate court to have Pape removed as Driskell’s
       guardian. Id. at 16. Pape’s petition to declare the marriage void was found to be
       untimely. Id. at 25. However, Pape was permitted to challenge the validity of the




                                               - 21 -
       marriage in response to Byrd’s petition to remove Pape as guardian. Id. at 28-29.
       After hearing the evidence, the trial court held that the marriage was invalid because
       Driskell lacked the mental capacity to enter into the marriage and that decision was
       affirmed on appeal. Id. at 19.

¶ 71       The appellate court noted that medical evidence showed that Driskell was
       diagnosed with “organic brain syndrome,” schizophrenia, and Alzheimer’s disease.
       In re Driskell, 197 Ill. App. 3d 836, 845 (1990). In addition, Driskell, who had
       numerous physical impairments, was found to have an IQ of 38 and was described
       as being “unable to know what he was doing.” Id. Several nurses who had attended
       Driskell at hospitals or nursing homes around the time of the marriage testified that
       Driskell was difficult to work with, unable to dress or clean himself, and often
       required restraint. Id. Under these circumstances, the court held that the applicable
       test to determine whether Driskell was competent to marry was whether he had the
       ability to understand the nature, effect, duties, and obligations of marriage. The
       court then found Driskell was not competent to enter into the marriage. Id. at 846.
       Significantly, Pape was appointed Driskell’s guardian after the purported marriage
       ceremony took place. See Pape, 145 Ill. 2d at 17. Consequently, the question of
       whether consent of the guardian and a best interest hearing were required prior to
       the marriage was not at issue.

¶ 72       Larson v. Larson, 42 Ill. App. 2d 467 (1963), cited by Pape regarding the test
       for determining competency, is also factually distinguishable. In Larson, the
       husband, Sydney, filed a petition in 1956 to annul his marriage to Myrtle, which
       took place six years earlier in 1950. Id. at 468. Sydney contended that the marriage
       was invalid because Myrtle was insane at the time of the marriage and, therefore,
       incapable of contracting marriage pursuant to section 2 of the Marriage Act as it
       existed in the 1950s (Ill. Rev. Stat. 1953, ch. 89, ¶ 2).

¶ 73      The Larson court ruled that, while

          “there is no clear dividing line between competency and incompetency, and
          each case must be judged by its own peculiar facts; the parties must have
          sufficient mental capacity to enter into the status, but proof of lack of mental
          capacity must be clear and definite; if the party possesses sufficient mental
          capacity to understand the nature, effect, duties, and obligations of the marriage
          contract into which he or she is entering, the marriage contract is binding, as



                                               - 22 -
          long as they are otherwise legally competent to enter into the relation.” Larson,
          42 Ill. App. 2d at 473.

       In Larson, no guardian was involved. Prior to the marriage, Myrtle was not
       determined to be a disabled adult under the Probate Act, and she was never
       appointed a plenary guardian to oversee her person or estate.

¶ 74       Based on the above, we reject Ellizzette’s argument that John’s competency to
       marry is governed by section 301 of the Marriage Act and that, to prove the validity
       of the marriage it was only necessary to show that John understood the nature,
       effect, duties, and obligations of the marriage contract into which he entered.

¶ 75       In the case at bar, Ellizzette brought suit, seeking to be named the sole heir of
       John’s estate as John’s surviving spouse. Therefore, it was Ellizzette’s burden to
       prove her status as heir by proving that she and John entered into a valid marriage.
       The validity of the marriage was challenged by Shawn, as administrator of John’s
       estate, based on the contention that John was a ward under the plenary guardianship
       of Shawn and, as such, John lacked the capacity to enter into a valid marriage
       without the authorization and consent of his guardian granted by the court after a
       finding that the marriage was in John’s best interest. We agree.

¶ 76       Under the facts of this case, we find that John’s capacity to marry is governed
       by the Probate Act. Applying our interpretation of the provisions of the Probate
       Act, we further find that, for John to have the legal capacity to enter into a valid
       marriage, he had to obtain the consent of his guardian, Shawn, given upon the
       authorization and direction of the court after a best interest determination. Thus, for
       Ellizzette to meet her burden of proving a valid marriage to John, she would have
       to show that, prior to the marriage, the court authorized and directed Shawn to
       consent to the marriage upon a finding that the marriage was in John’s best interest.

¶ 77       Turning to the record, we must review the evidence Ellizzette presented at trial
       to determine whether she met her burden of proving that her marriage to John was
       valid. First, however, we must determine whether the trial court erred when it
       granted Shawn’s motion in limine and barred Ellizzette from testifying, and
       whether, as the appellate court held, the trial court’s ruling substantially prejudiced
       Ellizzette’s ability to present her case.




                                               - 23 -
¶ 78                                 II. The Dead Man’s Act

¶ 79       In this case, the trial court granted Shawn’s motion in limine and barred
       Ellizzette from testifying at trial regarding her marriage and heirship, based on its
       finding that section 8-201 of the Code of Civil Procedure, commonly referred to as
       the Dead Man’s Act (735 ILCS 5/8-201 (West 2016)), precluded such testimony.
       In so ruling, the trial court relied on our decision in Laurence v. Laurence, 164 Ill.
       367 (1896). On appeal, the appellate court reversed the trial court’s ruling, finding,
       inter alia, that Laurence is no longer good law. 2020 IL App (2d) 191113, ¶ 83.

¶ 80       Before this court, Shawn argues that the appellate court erred when it found that
       Laurence was no longer good law. Shawn directs our attention to Illinois Rule of
       Evidence 101 (eff. Jan. 6, 2015), which states: “A statutory rule of evidence is
       effective unless in conflict with a rule or a decision of the Illinois Supreme Court.”
       Shawn then contends that, because the Dead Man’s Act is a statutory rule of
       evidence that is “in conflict” with our decision in Laurence, Laurence still controls.
       We disagree.

¶ 81      When Laurence was decided, the Dead Man’s Act provided:

          “No party to any civil action, suit or proceeding, or person directly interested in
          the event thereof, shall be allowed to testify therein of his own motion or in his
          own behalf, by virtue of the foregoing section, when any adverse party sues or
          defends as the *** heir *** of any deceased person, *** unless when called as
          a witness by such adverse party so suing or defending ***.” Ill. Rev. Stat. 1895,
          ch. 51, ¶ 2.

¶ 82      Our decision in Laurence was based on our interpretation and application of the
       Dead Man’s Act as it then existed. Subsequently, however, in 1973, the Dead Man’s
       Act was repealed and replaced. The successor act now reads, in pertinent part:

          “In the trial of any action in which any party sues or defends as the
          representative of a deceased person or person under a legal disability, no
          adverse party or person directly interested in the action shall be allowed to
          testify on his or her own behalf to any conversation with the deceased or person




                                               - 24 -
          under legal disability or to any event which took place in the presence of the
          deceased or person under legal disability, except in the following instances:

                                                ***

              (d) No person shall be barred from testifying as to any fact relating to the
          heirship of a decedent.” 735 ILCS 5/8-201(d) (West 2016).

¶ 83        No conflict exists between this statutory rule of evidence and our decision in
       Laurence because we were not interpreting this new language of the Dead Man’s
       Act when we decided Laurence. In In re Estate of Babcock, 105 Ill. 2d 267, 272-
       73 (1985), we applied the successor act and observed that the legislature had made
       it “less restrictive” by adding language that “no longer bar[red] all testimony by
       interested persons.” See also In re Estate of Bailey, 97 Ill. App. 3d 781, 784 (1981)
       (section 2(4) of the Dead Man’s Act (Ill. Rev. Stat. 1979, ch. 51, ¶ 2(4)) was
       “intended to change the rule of Laurence”); In re Estate of Hutchins, 120 Ill. App.
       3d 1084 (1984). Based on the above, we are compelled to agree with the appellate
       court below that the trial court erred when it granted Shawn’s motion in limine and
       barred Ellizzette from testifying.

¶ 84        Although we find that the trial court erred, our inquiry is not over. Shawn argues
       here, as he did in the appellate court, that even if it was error for the trial court to
       have barred Ellizzette from testifying, the error was not properly preserved for
       review. Shawn contends that an adequate offer of proof, which informs the trial
       court, opposing counsel, and the reviewing court of the exact nature and substance
       of the evidence sought to be introduced, is necessary to preserve a trial court’s
       alleged error in excluding evidence. Colella v. JMS Trucking Co. of Illinois, 403
       Ill. App. 3d 82, 93 (2010); see also Snelson v. Kamm, 204 III. 2d 1, 23 (2003).
       Because Ellizzette failed to make any offer of proof, Shawn maintains that she
       failed to preserve for review the trial court’s error in granting the motion in limine
       that barred her from testifying.

¶ 85        The appellate court, while acknowledging that no offer of proof was made by
       Ellizzette, held that an offer of proof is not required where it was apparent that the
       trial court clearly understood the nature and character of the evidence sought to be
       introduced. See Dillon v. Evanston Hospital, 199 Ill. 2d 483, 495 (2002). The court
       then rejected Shawn’s claim that the trial court’s error was not preserved for review,




                                                - 25 -
       stating, “[g]iven this record, *** the trial court understood that Ellizzette would
       testify as to her purported marriage to decedent.” 2020 IL App (2d) 191113, ¶ 85.
       The court then went on to conclude that Ellizzette was substantially prejudiced by
       her inability to testify and, therefore, remand for a new trial was required. Id. ¶ 86.
       We disagree.

¶ 86        It is certainly true that an offer of proof need not be made if it is clear that the
       trial court understood the nature and character of the evidence that would have been
       offered had Ellizzette been allowed to testify. However, we do not find it clear from
       the record in this case what Ellizzette’s exact testimony “as to her purported
       marriage to decedent” would be. Moreover, the issue in this case was not simply
       whether a marriage ceremony took place but whether the marriage was legally
       valid. Shawn alleged, and we have now determined, that the validity of the marriage
       and John’s capacity to enter into the marriage are dependent upon proof that a court
       determined, based on clear and convincing evidence, that the marriage was in
       John’s best interest. We find nothing to indicate that Ellizzette intended to present
       testimony to dispute Shawn’s allegations, nor does it appear that Ellizzette could
       have presented testimony that would have established the validity of the marriage.
       Thus, we find that, not only did Ellizzette fail to preserve the error by failing to
       make an offer of proof, but any testimony that Ellizzette might have offered could
       not have established John’s capacity to enter into a valid marriage.

¶ 87       Ellizzette was aware at the time the marriage took place that, as a result of
       guardianship proceedings, John was under the plenary guardianship of Shawn and,
       for that reason, the marriage might not be valid. It is also clear from the record that
       no best interest finding was ever sought or made. In light of our holding in this
       opinion that a disabled person lacks the capacity to marry unless a court authorizes
       and directs that person’s guardian to consent to the marriage after a best interest
       finding, Ellizzette could not have provided any testimony that would have been
       sufficient to prove the validity of the marriage. Consequently, Ellizzette could not
       have been prejudiced by her inability to testify regarding the marriage.

¶ 88        Thus, we reverse the appellate court’s finding that Ellizzette was substantially
       prejudiced by her inability to testify. The error occasioned by the trial court’s ruling
       that barred Ellizzette from testifying was harmless. Accordingly, remand for a new
       trial is not necessary.




                                                - 26 -
¶ 89                                   III. Directed Finding

¶ 90       As noted above, the trial court granted Shawn’s motion for a directed finding
       after ruling that Ellizzette failed to present a prima facia case regarding the validity
       of her marriage to John. The trial court so ruled based, in part, on the ground that,
       pursuant to the Probate Act, a best interest hearing was required before John could
       marry.

¶ 91       The appellate court reversed the directed finding in Shawn’s favor, finding
       inter alia that a prima facie case had been presented. The appellate court concluded
       that the trial court erred in granting a directed verdict in favor of Shawn on the
       grounds it set forth. Id. ¶ 90. The appellate court found that Ellizzette had presented
       some evidence that a ceremony was performed in Edgar County through Bement’s
       testimony and that the trial court erred when it held that section 11a-17(a-10) of the
       Probate Act required a prior best interest hearing or the court’s consent before John
       could validly marry. Id. ¶ 102.

¶ 92      Because we have found that a best interest hearing was required before John
       could validly marry, we reverse the appellate court’s holding and affirm the trial
       court’s grant of a directed verdict in favor of Shawn.


¶ 93                                      CONCLUSION

¶ 94       Based on our findings above, we reverse the appellate court judgment and
       affirm the circuit court’s grant of a directed finding in favor of Shawn McDonald,
       as representative of the estate of John W. McDonald III.


¶ 95      Appellate court judgment reversed.

¶ 96      Circuit court judgment affirmed.


¶ 97      JUSTICE THEIS, concurring in part and dissenting in part:



                                                - 27 -
¶ 98         In this heirship proceeding, we are tasked with reviewing the circuit court’s
        order granting Shawn McDonald’s motion for a directed finding because Ellizzette
        McDonald failed to present a prima facie case that her marriage to John McDonald
        was valid. The majority holds that she failed to do so because the lack of a judicial
        determination that the marriage was in John’s best interest rendered the marriage
        void under section 11a-17(a-10) of the Probate Act of 1975 (Probate Act) (755
        ILCS 5/11a-17(a-10) (West 2016)). I disagree with that holding because it conflicts
        with the plain language of section 11a-17(a-10) and is in contravention of the
        Illinois Marriage and Dissolution of Marriage Act (Marriage Act) (750 ILCS 5/101
        et seq. (West 2016)). Additionally, while I agree with the majority’s holding that
        the circuit court erred in denying Ellizzette the right to testify regarding the
        existence of her marital relationship under section 8-201 of the Code of Civil
        Procedure (735 ILCS 5/8-201 (West 2016)), I disagree with their conclusion that
        she failed to preserve the error because she did not make an offer of proof. No offer
        of proof was necessary because it was clear that she would be testifying regarding
        the circumstances surrounding her purported marriage. For these reasons, I concur
        in part and dissent in part.

¶ 99         Before addressing the merits of this case, I note that much of the majority’s
        extensive background discussion concerns matters that were neither presented at
        trial nor formed a basis for the circuit court’s order under review. See supra ¶¶ 6-
        51. In the process, the majority has highlighted certain allegations against
        Ellizzette. To the extent that these claims were even relevant to the issue at trial,
        she did not testify or present evidence regarding them. Although Shawn argues
        before this court that the circuit court’s grant of a directed finding was proper
        because Ellizzette failed to establish her actual identity, the circuit court did not
        make that factual determination, and it was not a basis for its ruling.

¶ 100       Rather, the facts necessary to resolve this appeal are limited. On May 30, 2017,
        Shawn was appointed John’s plenary guardian. On December 11, 2017, John died
        intestate. Ellizzette subsequently filed a petition for letters of administration, an
        affidavit of heirship, and a motion for judgment on the pleadings. She asserted that,
        as John’s surviving spouse, she was his sole heir because he had no children. Prior
        to trial, the court granted Shawn’s request to take judicial notice of three certified
        documents: John and Ellizzette’s application for a marriage license in Edgar
        County, the marriage license, and a certificate of marriage.




                                                - 28 -
¶ 101       In November 2019, the matter proceeded to a bench trial on Ellizzette’s petition.
        The evidence centered on the validity of her purported marriage to John on July 11,
        2017. Pursuant to the circuit court’s pretrial order, Ellizzette was barred from
        testifying regarding the circumstances of her relationship with John and the
        existence of any marital relationship between them.

¶ 102       Ellizzette, proceeding pro se, called three witnesses. Diane Boyer testified
        regarding her involvement in the preparations for the wedding. Dr. Visar Belegu,
        one of John’s colleagues, testified that he had frequent weekly contact with John in
        2017 and thought that John and Ellizzette were happily married. Raymond Bement,
        a licensed clinical social worker, testified that he participated in preparations for
        and performed a marriage ceremony between Ellizzette and John in their home in
        Edgar County on July 11, 2017. Later that day, the three of them went to a park in
        Monticello, Illinois, for a second ceremony.

¶ 103       At the close of Ellizzette’s case-in-chief, the circuit court granted Shawn’s
        motion for a directed finding on the validity of the marriage. The circuit court found
        that Ellizzette had not made a prima facie case of a valid marriage because (1) she
        presented no evidence that the purported marriage was properly licensed, (2) there
        was no evidence of two witnesses to the marriage, and (3) there was no best-interest
        hearing to determine John’s competency to marry.

¶ 104       The appellate court methodically rejected each of these findings; it remanded
        for further proceedings because genuine issues of fact existed as to whether
        Ellizzette was decedent’s surviving spouse and sole heir. 2020 IL App (2d) 191113.

¶ 105       As a threshold matter, although Shawn was appointed John’s plenary guardian
        in May 2017, this case does not concern John’s protection under the guardianship.
        The Probate Act directs that a guardianship “shall be utilized only as is necessary
        to promote the well-being of the person with a disability, to protect him from
        neglect, exploitation, or abuse, and to encourage development of his maximum self-
        reliance and independence.” 755 ILCS 5/11a-3(b) (West 2016). It is well settled
        that in all instances, the guardian is to act in the ward’s “best interests.” Id. § 11a-
        17(e); see also Karbin v. Karbin, 2012 IL 112815, ¶ 21. Under the Probate Act,
        however, the guardianship ended upon John’s death. See 755 ILCS 5/24-12 (West
        2016). Thus, rather than relating to John’s protections under the guardianship, this
        case concerns the proper distribution of John’s assets because he died intestate.



                                                 - 29 -
        Additionally, Shawn is a party in this case not as John’s guardian but, rather, as a
        potential heir along with his parents and siblings.

¶ 106       The central issue in this appeal is whether the circuit court erred in holding that
        Ellizzette had failed to make a prima facie case of a valid marriage because, under
        section 11a-17(a-10) of the Probate Act, a best-interest determination is required
        before an individual subject to a plenary guardianship is permitted to marry.

¶ 107       Our framework is a familiar one. The fundamental rule of statutory
        interpretation is to ascertain and give effect to the intent of the legislature. Nowak
        v. City of Country Club Hills, 2011 IL 111838, ¶ 11. The most reliable indicator of
        that intent is the language of the statute itself. Id. If the statutory language is clear
        and unambiguous, it must be applied as written, without resorting to further aids of
        statutory interpretation. Id. A court may not depart from the plain language of the
        statute and read into it exceptions, limitations, or conditions that are not consistent
        with the express legislative intent. Acme Markets, Inc. v. Callanan, 236 Ill. 2d 29,
        37-38 (2009).

¶ 108       Section 11a-17(a-10) of the Probate Act provides:

            “Upon petition by the guardian of the ward’s person or estate, the court may
            authorize and direct a guardian of the ward’s person or estate to consent, on
            behalf of the ward, to the ward’s marriage pursuant to Part II of the Illinois
            Marriage and Dissolution of Marriage Act if the court finds by clear and
            convincing evidence that the marriage is in the ward’s best interests. In making
            its determination, the court shall consider the standards set forth in subsection
            (e) of this Section. Upon presentation of a court order authorizing and directing
            a guardian of the ward’s person and estate to consent to the ward’s marriage,
            the county clerk shall accept the guardian’s application, appearance, and
            signature on behalf of the ward for purposes of issuing a license to marry under
            Section 203 of the Illinois Marriage and Dissolution of Marriage Act.” 755
            ILCS 5/11a-17(a-10) (West 2016).

¶ 109       The majority acknowledges this statutory provision but chooses to dodge the
        language itself. Instead, after quoting section 11a-17 in its entirety, the majority
        simply concludes that, “under the Probate Act, a ward who wishes to enter into a
        marriage may do so only with the consent of his guardian” and “[p]ursuant to




                                                 - 30 -
        section 11a-17(a-10) [(755 ILCS 5/11a-17(a-10) West 2016))], for a guardian to
        obtain the ability to consent, he must file a petition with the court.” Supra ¶ 64.

¶ 110       The plain language of section 11a-17(a-10), however, does not mandate prior
        approval by the court before a ward can marry of his or her own accord. The
        provision begins “[u]pon petition by the guardian” and then provides that “the court
        may authorize and direct a guardian *** to consent, on behalf of the ward, to the
        ward’s marriage *** if the court finds *** that the marriage is in the ward’s best
        interests.” 755 ILCS 5/11a-17(a-10) (West 2016). Thereafter, the section states that,
        “[u]pon presentation of a court order authorizing and directing a guardian of the
        ward’s person and estate to consent to the ward’s marriage, the county clerk shall
        accept the guardian’s application.” Id.

¶ 111       The plain language of section 11a-17(a-10), as the appellate court recognized,
        merely provides a procedure to allow a guardian to petition the court for
        authorization to consent, on behalf of a ward, to the ward’s marriage following a
        best-interest determination. Among other reasons, a guardian may seek such a court
        order for ease of meeting the requirements of the Marriage Act on behalf of his or
        her ward who is marrying or to prevent a subsequent challenge that his or her ward
        lacked, for purposes of the Marriage Act, the capacity to consent to the marriage.
        The fact that the provision permits a guardian to seek an order allowing consent
        from the court does not mean the legislature intended that a ward’s marriage would
        be invalid unless the guardian first obtained the court’s approval. The appellate
        court was correct that nothing in the plain language of section 11a-17(a-10)
        provides that a marriage entered into by a ward without his or her guardian’s
        consent, or following a judicial determination of best interest, is void.

¶ 112        The majority extraordinarily holds that the Marriage Act does not govern in a
        case centered on whether a couple was legally married in Illinois. See supra ¶ 76.
        The majority ignores the obvious; the Marriage Act specifically addresses the
        requirements and formalities that a couple must fulfill to be legally married in
        Illinois. See 750 ILCS 5/101 et seq. (West 2016). None of those requirements
        reference section 11a-17(a-10) of the Probate Act or suggest that a ward must have
        the consent of his or her guardian after a court hearing on best interest to enter into
        a valid marriage in Illinois.




                                                - 31 -
¶ 113       The Marriage Act does, however, provide a clear process by which a court may
        declare a marriage invalid when it is shown, prior to a ward’s death, that he or she
        lacked the capacity to consent to the marriage because of mental incapacity or
        infirmity.

¶ 114      Section 301 of the Marriage Act provides, in pertinent part:

           “Declaration of invalidity—Grounds. The court shall enter its judgment
           declaring the invalidity of a marriage (formerly known as annulment) entered
           into under the following circumstances:

                   (1) a party lacked capacity to consent to the marriage at the time the
               marriage was solemnized, either because of mental incapacity or infirmity
               or because of the influence of alcohol, drugs or other incapacitating
               substances, or a party was induced to enter into a marriage by force or duress
               or by fraud involving the essentials of marriage[.]” Id. § 301.

¶ 115      Section 302 of the Marriage Act then specifies, in pertinent part:

           “Time of commencement. (a) A declaration of invalidity under paragraph[ ]
           (1) *** of Section 301 may be sought by any of the following persons and must
           be commenced within the times specified:

                   (1) for any of the reasons set forth in paragraph (1) of Section 301, by
               either party or by the legal representative of the party who lacked capacity
               to consent, no later than 90 days after the petitioner obtained knowledge of
               the described condition;

                                               ***

               (b) In no event may a declaration of invalidity of marriage be sought after
           the death of either party to the marriage under subsection[ ] (1) *** of Section
           301.” (Emphases added.) Id. § 302.

¶ 116       The Marriage Act unambiguously requires that any challenge by a guardian to
        his or her ward’s competency to consent to marriage because of mental incapacity
        or infirmity occur no later than 90 days after the guardian obtained knowledge and
        “in no event” after the ward’s death. By reading language into section 11a-17(a-10)
        of the Probate Act and in complete contravention of the Marriage Act, the majority



                                               - 32 -
        is allowing a marriage to be declared invalid after the death of a party to the
        marriage; the majority is doing indirectly what the Marriage Act clearly prohibits.
        See Accettura v. Vacationland, Inc., 2019 IL 124285, ¶ 11 (a court may not alter
        the plain meaning of a statute’s language by reading into it exceptions, limitations,
        or conditions not expressed by the legislature). The majority’s erroneous ruling
        renders void any marriage in Illinois that has been entered into since August 26,
        2014, by a ward with a plenary guardian who did not first receive a court order
        authorizing and directing the guardian to consent to the ward’s marriage. See Pub.
        Act 98-1107, § 5 (eff. Aug. 26, 2014) (adding 755 ILCS 5/11a-17(a-10)). The
        majority fails to acknowledge the very serious impact of this holding on such
        couples, including those who may have had a child following what they had every
        reason to believe was a valid marriage in Illinois.

¶ 117       While not addressed by the majority, the circuit court provided two additional
        reasons for granting Shawn’s motion for a directed verdict that were also erroneous.
        First, the court erroneously found there was no evidence that the purported marriage
        was properly licensed. Second, the court erroneously found that two witnesses to
        the marriage were required for it to be valid.

¶ 118       Section 2-1110 of the Code of Civil Procedure provides that, in all cases tried
        without a jury, a defendant may, at the close of the plaintiff’s case, move for a
        finding or judgment in his favor. 735 ILCS 5/2-1110 (West 2016). In ruling on such
        a motion for a directed verdict, the trial court must determine, as a matter of law,
        whether the plaintiff has presented a prima facie case. Kokinis v. Kotrich, 81 Ill. 2d
        151, 154-55 (1980). A plaintiff establishes a prima facie case by proffering at least
        some evidence on every element essential to the underlying cause of action. Id. at
        154.

¶ 119       As previously recognized, to legally marry in Illinois, a couple must fulfill the
        requirements and formalities set out in the Marriage Act. See 750 ILCS 5/101
        et seq. (West 2016). Section 201 of the Marriage Act provides that “[a] marriage
        between 2 persons licensed, solemnized and registered as provided in this Act is
        valid in this State.” Id. § 201. The parties must apply for a marriage license from
        the county clerk’s office of the county in which they intend to marry. Id. §§ 203,
        207. The parties must then appear before a duly authorized officiant and, after




                                                - 33 -
        consenting to marry, must file the marriage certificate with the county clerk’s office
        within 10 days after the marriage is solemnized. Id. § 209.

¶ 120       The circuit court found that Ellizzette, a self-represented litigant, failed to
        present a prima facie case of a valid marriage, in part, because there was no
        evidence that her purported marriage was properly licensed. In doing so, the court
        stated,

               “It would have been simple to present the evidence of a marriage license
           and certificate and application and have some witnesses testify about that, but
           that was not done.”

¶ 121        This finding overlooked the fact that the court already had evidence of a
        marriage application, license, and certificate because it had previously granted
        Shawn’s motion to take judicial notice of these certified documents. Because the
        circuit court had taken judicial notice of these three documents for purposes of the
        trial, there was no need for Ellizzette to reintroduce them. Consequently, the circuit
        court erred in holding that there was no evidence that the purported marriage was
        properly licensed.

¶ 122       Similarly, the circuit court erred by holding that Ellizzette had not made a
        prima facie case based on a lack of evidence of two witnesses to the marriage
        ceremony of which Raymond Bement testified he officiated at the couple’s home
        in Edgar County. Simply put, no provision in the Marriage Act requires the
        presence of two witnesses for a marriage to be valid in Illinois, so that rationale
        could not form a basis either for granting Shawn’s motion for a directed finding.

¶ 123       Finally, I agree with the majority that the circuit court erred when it granted
        Shawn’s motion in limine, barring Ellizzette from testifying regarding the marriage
        and heirship. The circuit court’s erroneous ruling was based on its conclusion that
        section 8-201 of the Code of Civil Procedure (735 ILCS 5/8-201 (West 2016)),
        commonly referred to as the Dead Man’s Act, precluded her testimony. As the
        majority finds, section 8-201(d) specifically provides that “[n]o person shall be
        barred from testifying as to any fact relating to the heirship of a decedent.” Id.

¶ 124       I disagree, however, with the majority’s conclusion that Ellizzette failed to
        preserve the error by not making an offer of proof. “The purpose of an offer of




                                                - 34 -
        proof is to inform the trial court, opposing counsel, and a reviewing court of the
        nature and substance of the evidence sought to be introduced.” Dillon v. Evanston
        Hospital, 199 Ill. 2d 483, 495 (2002). This court has long held that “an offer of
        proof is not required where it is apparent that the trial court clearly understood the
        nature and character of the evidence sought to be introduced.” Id. (citing People v.
        Peeples, 155 Ill. 2d 422, 457-58 (1993), In re A.M., 274 Ill. App. 3d 702, 709
        (1995), and Michael H. Graham, Cleary and Graham’s Handbook of Illinois
        Evidence § 103.7, at 23-24 (7th ed. 1999)). Here, an offer of proof was not
        necessary because it was clear that Ellizzette would be testifying regarding the
        circumstances surrounding her purported marriage to John, which was the core
        issue at trial.

¶ 125      For the reasons stated, the circuit court erred in barring Ellizzette from testifying
        and in granting Shawn’s motion for a directed finding, and I would remand this
        matter to the circuit court for further proceedings. Accordingly, I respectfully
        concur in part and dissent in part.

¶ 126       JUSTICES OVERSTREET and CARTER join in this partial concurrence,
        partial dissent.




                                                 - 35 -